Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tibbitts et al (2014/0113619).
Consider claims 1 and 15, Tibbitts et al teach a function limitation method and processing program of a mobile terminal device with function limitation capable of limiting a use of an application (abstract), comprising: a step of determining whether or not a limitation target application of the mobile terminal device is in activation (par. 0018; “In particular, the mobile services control system provides a mechanism for transmitting data detected during operation of vehicles to the centralized data management system for determining any restrictions on mobile services to be activated or deactivated”); a usage position check step of determining, by the mobile terminal device, a user of the mobile terminal device is on a driver seat (par. 0018; par. 0118; “the position of a mobile communication device within the vehicle is determined, and in particular, whether the mobile communication device (also referred to as merely a “mobile device” herein) is within a restricted zone of the vehicle, which may include, but is not limited to, the driver's seat”); and a speed check step of calculating, by the mobile terminal device, a vehicle in which the user of the mobile terminal device is riding is traveling (par. 0017; 0116; “Further, the VDS 30 includes a motion sensing capability to determine when the vehicle 15 is moving and may also include a detection engine 300 (FIG. 3) to combine position information from the one or more detectors and/or sensors 37, 38, 39 to assist in determining the position of the CMD 25 within the vehicle 15; par. 0141; “the Vehicle Detection System (VDS) 30 may be operational to provide a vehicle motion sensor 305 capability which senses when the vehicle is in motion. The vehicle motion sensing 305 capability may be configured to sense any motion, such as, for example, less than 1 mile per hour, or it may be configured to consider motion to be any speed over 5, or 10 miles per hour”), wherein the use of the application is limited or terminated when the user of the mobile terminal device is on the driver seat, and the vehicle is traveling (par. 0017; 0120`; “If the mobile services control system determines that a vehicle operator has potentially unsafe access to a mobile communication device, the mobile services control system may restrict operator access to one or more services that would otherwise be available to the operator via the mobile communication device”).
Consider claim 6, Tibbitts et al teach wherein the speed check step includes calculating a speed of the vehicle in which the user of the mobile terminal device is riding using a GPS receiver of the mobile terminal device (par. 0083; 0092; 0122).
Recent motion is calculated (step 445) by continually updating a time variable each time the vehicle motion sensor 305 determines that the vehicle is in motion 415 as the difference between the current time and the vehicle last moved time”).
Conisder claim 8, Tibbitts et al teach wherein the speed check step includes calculating the speed of the vehicle in which the user of the mobile terminal device is riding from an accumulation of a plurality of accelerations and an elapsed time using an acceleration sensor of the mobile terminal device (par. 0083; 092; 0098; 0122; “Other alternate means for detecting motion include triangulation between numerous towers, to signal strength variation from a single tower, to signals generated by miniature accelerometers and velocity meters imbedded in the phone specifically for detecting rate of movement”.
Consider claim 10, Tibbitts et al teach wherein the speed check step includes determining that the vehicle is traveling by collecting an engine sound or a motor sound of the vehicle using a microphone of the mobile terminal device (par. 0122; “Detection of motion via the accelerometer may include detection of vibration indicative of engine operation or vehicle movement, or by integration of acceleration data indicative of velocity”).
Consider claim 11, Tibbitts et al teach wherein the speed check step includes receiving, by the mobile terminal device, speed information from the vehicle and determining that the vehicle is traveling (par. 0078; 0141).
the position of a mobile communication device within the vehicle is determined, and in particular, whether the mobile communication device (also referred to as merely a “mobile device” herein) is within a restricted zone of the vehicle, which may include, but is not limited to, the driver's seat, areas near the driver's seat, other locations within the vehicle, or in some cases, the entire vehicle occupant enclosure. The present mobile services control system may be utilized to restrict mobile communication device access”).
Consider claim 13, Tibbitts et al teach wherein the vehicle prohibition position is an intersection (par. 0142; “When the vehicle 15 moves again, the vehicle motion sensor 305 may signal that vehicle motion is occurring. This moving, not moving, moving, not moving change of status, however, might intermittently enable services (e.g., text messaging) during those brief periods the driver has stopped or slowed down. It may be desirable to disable services when a vehicle is in slow traffic or stopped briefly at a traffic light”; i.e., at intersection).

Allowable Subject Matter
Claim 14 is allowed.
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 15, 2022